FINAL ACTION
Applicant’s Response
In Applicant’s Response dated 12/09/2021, Applicant amended Claims 1, 9 and 13, cancelled claims 2-4 and 14-16, and argued against all objections and rejections previously set forth in the Office Action dated 09/29/2021.
            Based on the amendment to the claim 9, the objections to the Specification previously set forth are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. US 2016/0062635 A1, published 03/03/2016, hereinafter “Feit” in view of Neil Hughes “Inside iOS 9: Apple’s iPad-only ‘Picture in Picture’ mode lets you keep watching video with any task”, 09/18/2015, hereinafter “Hughes”.


For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1 and 13:
Feit discloses a method for creating an interactive application icon, the method comprising: 
identifying, by an electronic device, a plurality of applications running on the electronic device, being actively toggled on a user interface of the electronic device based on a context ([0033] [0036] [0046] – cycling through one or more open, running, or current applications); 
detecting, by the electronic device, at least one application among the plurality of applications as at least one foreground application, the at least one foreground application being accessible through a first application icon ([0030] [0045]) – icon corresponding to an application); 
detecting, by the electronic device, at least one application among the plurality of applications as at least one background application, the at least one background application being accessible through a second application icon ([0030] [0044]) – icon corresponding to an application); and 
displaying, by the electronic device, the interactive application icon on the user interface such that at least one of the for application or the at least one background 
in response to receiving a user input on the interactive application icon, simultaneously displaying a first execution screen of the at least one foreground application and a second execution screen of the at least one background application (Fig. 6, [0062]).
Feit does not explicitly teach wherein the first execution screen is overlaid on a part of the second execution screen, and wherein a function provided by the at least one background application is performed while the second execution screen is displayed.
Hughes discloses a system of multitasking on a user device.  In particular Hughes teaches having at least 2 execution screens wherein the first execution screen is overlaid on a part of the second execution screen (Picture in Picture), and wherein a function provided by the at least one background application is performed while the second execution screen is displayed (pages 1 and 2; video will play in PIP while the user can access the other applications on the home screen).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the PIP functionality of Hughes with the multi-switching of Feit to provide increased and efficient accessibility of multiple applications at one time thereby enhancing the user’s experience with interacting with the device. 

Claim 5 and 17: 


Claim 6 and 18:
Feit in view of Hughes teaches displaying the interactive application icon on the user interface and launching the at least one foreground application on another electronic device communicably coupled to the electronic device and the at least one background application on the electronic device ([0081] – other computing devices connected to the computing device can be used as an input and output device).

Claim 7 and 19: 
Feit in view of Hughes teaches displaying the interactive application icon on another electronic device communicably coupled to the electronic device; and launching at least one of the at least one foreground application or the at least one background application with a gesture on the interactive application icon ([0081] – other computing devices connected to the computing device can be used as an input and output device).

Claim 8 and 20:
Feit in view of Hughes teaches wherein the context includes at least one of an intent of a user, a time, a type of applications being toggled, a recency of at least one 

Claim 9: 
Feit in view of Hughes teaches wherein the type of the applications being toggled is determined based on at least one of a service category, a location of the electronic device, or an intent of the at least one task ([0034] [0041]).

Claim 10: 
Feit in view of Hughes teaches wherein the frequency of toggling is determined based on a number of switching between the plurality of applications, total time spent on the plurality of applications and frequency weightage ([0033] [0036] [0049]).

Claim 11: 
Feit in view of Hughes teaches wherein the time is determined based on an active screen time of at least one application among the plurality of applications ([0033]).

Claim 12: 
Feit in view of Hughes teaches determining, by the electronic device, a preference of a user on the interactive application icon learned using a machine learning procedure; and displaying the interactive application icon in at least one portion of the electronic device based on the preference of the user ([0054] [0058]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection relies on a new combination of references not previously presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/           Primary Examiner, Art Unit 2175